Title: To Thomas Jefferson from William Zollickoffer, 25 December 1822
From: Zollickoffer, William
To: Jefferson, Thomas


                        Respected Sir
                        
                            Middleburg
                            25 Dec: 1822
                        Maryland
                    It has always afforded me an infinite source of pleasure, to have it in my power, to present literary Gentelmen, with Such information, as I conceive of practical utility: as relates to the alleviation of the sufferings of mankind, induced by diseases:—and under the influences of an impression of this kind, I do with the greatest of pleasure, forward on to you, four copies of a little treatise on the use of Prussiate of Iron in intermitting and remitting remitting fevers; which you will doubtless receive at the time this letter reaches you—I shall consider myself highly honoured by receiving a few lines from you, by way of acknowledging, that they have come safe to hand—I have the honour, to be, Respected Sir, Your most, obt sert
                        William Zollickoffer